Citation Nr: 1426520	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-23 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation pursuant to Title 38, United States Code, Section 1151, for residuals from the insertion of a suprapubic catheter, including infections and loss of use of a creative organ, performed at the Lexington, Kentucky, VA Medical Center (VAMC) in April 2006.


WITNESSES AT HEARING ON APPEAL

The appellants


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from March 1945 to November 1946.  He died in January 2009.  The appellants are his adult children.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO, in pertinent part, denied the Veteran's claim for compensation pursuant to Title 38, United States Code, Section 1151, for residuals from the insertion of a suprapubic catheter, including infections and loss of use of a creative organ, performed at the Lexington, Kentucky, VAMC in April 2006.

In October 2008, the Veteran filed a notice of disagreement (NOD) with the RO's August 2008 determination.  Unfortunately, he died in January 2009, while his NOD was pending.

In February 2009, the Veteran's widow filed a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable)).  She indicated that she was seeking DIC based on service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 (West 2002 & Supp. 2013).  In an associated statement, she also observed that the Veteran had a filed a claim for compensation pursuant to Title 38, United States Code, Section 1151, and that his claim "was in the appeal process."

In a May 2009 rating decision, the RO denied the Veteran's widow's DIC claim.  The RO also denied compensation under Title 38, United States Code, Section 1151, on an accrued basis.  See 38 U.S.C.A. § 5121 (West 2002 & Supp. 2013).  The widow perfected an appeal with respect to what was then characterized as a DIC claim.  Unfortunately, however, she died in June 2011, while her appeal of that issue was pending.

In November 2011, the appellants filed a motion with the RO, asking to be substituted for the widow (their mother) for purposes of continuing her appeal.  See 38 U.S.C.A. § 5121A (West Supp. 2013).  The RO granted the motion in December 2011.  A supplemental statement of the case with respect to DIC was furnished to the appellants in January 2012, and they submitted a VA Form 9 (Appeal to Board of Veterans' Appeals) later than month, indicating that they would like to have a Board hearing.

In March 2012, the appellants testified at a Board video-conference hearing before an Acting Veterans Law Judge (AVLJ).  A transcript of the hearing was prepared and associated with the claims file.

In May 2012, the AVLJ who conducted the March 2012 hearing advanced the appellants' appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

In a July 2012 disposition, the Board determined, in effect, that the DIC issue was not before the Board.  The Board concluded, instead, that the appellants were entitled to a statement of the case (SOC) addressing entitlement to compensation pursuant to Title 38, United States Code, Section 1151, for residuals from the insertion of a suprapubic catheter, including infections and loss of use of a creative organ, performed at the Lexington, Kentucky, VAMC in April 2006.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board observed that the Veteran had filed a NOD as to that issue prior to his death; that his widow had filed a VA Form 21-534 within one year, which could be construed as an inferred request to substitute; and that the appellants were later formally substituted for the widow.

In May 2013, the RO issued the appellants a SOC as to the Section 1151 issue, as directed by the Board.  In June 2013, the appellants perfected an appeal of that issue by filing a substantive appeal.

In September 2013, the appellants testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing has been prepared and associated with the claims file.

During the September 2013 hearing, the appellants submitted additional evidence in support of their appeal with a waiver of initial review of that evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such evidence.

In March 2014, the Board requested an opinion in this case from an outside medical expert.  Later that month, the appellants were provided a copy of the opinion and allowed 60 days to submit additional evidence and/or argument.  By response dated in May 2014, the appellants indicated that they had no further argument or evidence to submit, and asked the Board to proceed with immediate adjudication of the appeal.

The Board notes that, in addition to the paper claims file, there are also electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the present appeal.  A review of the documents in Virtual VA reveals that such are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the VBMS file does not contain any documents at this time.

Although the appellants have appeared at two Board hearings, each before a different AVLJ or VLJ, the Board did not have full jurisdiction of the issue presently on appeal when the first hearing was held in March 2012, inasmuch as an appropriate SOC had not yet been issued at that time and no substantive appeal had been filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  As such, there is no need to have this appeal considered by an expanded panel of the Board.  Cf. 38 U.S.C.A. §§ 7102, 7107(c) (West 2002); 38 C.F.R. §§ 19.3(a), 20.707 (2013); Arneson v. Shinseki, 24 Vet. App. 379 (2011).


FINDINGS OF FACT

1.  The Veteran suffered additional disability as a result of his treatment at the Lexington, Kentucky VAMC in April 2006.

2.  The additional disability was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for residuals from the insertion of a suprapubic catheter, including infections and loss of use of a creative organ, performed at the Lexington, Kentucky, VAMC in April 2006, are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  However, if proper notice is not provided prior to the initial unfavorable adjudication of the claim, the defect in timing may be cured by issuance of a fully compliant notice, followed by readjudication of the claim in a SOC or supplemental SOC (SSOC).  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In an April 2013 letter, the AOJ notified the appellants of the evidence and information necessary to substantiate their claim for compensation under the provisions of 38 U.S.C.A. § 1151 as well as their and VA's respective responsibilities in obtaining such evidence and information.

The April 2013 letter did not contain any specific notice with respect to how a rating and/or effective date would be assigned if entitlement to compensation was established.  However, owHowthis results in no prejudice to the appellants because the decision herein will not result in a grant of a benefit for which a rating and/or effective date need be assigned.  In addition, although the notice letter was not provided until after the claim on appeal was initially adjudicated, the claim has since been re-adjudicated in May 2013 SSOC, thereby correcting any defect in its timing.  See, e.g., Mayfield, supra. 

Relevant to the duty to assist, the Veteran's VA treatment records have been obtained and considered, as have lay statements from the Veteran, his widow, and his children.  The appellants have not identified any additional, outstanding records that have not been requested or obtained.  To the contrary, they specifically indicated in a written communication dated in May 2014 that they had no further argument or evidence to submit.

VA medical opinions were obtained in July 2008 and January 2010.  However, they did not address all aspects of the appellants' claim.  As a result, as noted above, the Board sought and obtained an opinion from an outside medical expert.  The opinion from the outside expert is predicated on the relevant data, including full consideration of the Veteran's medical records and the lay statements submitted in support of the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Furthermore, the opinion is accompanied by a complete rationale that relies on and cites to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an examination or opinion with respect to the issue on appeal has been met.

Finally and as indicated previously, the appellants were provided an opportunity to set forth their contentions during a hearing before the undersigned VLJ in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the September 2013 hearing, the undersigned noted the issue on appeal.  The hearing transcript also reflects appropriate exchanges between the appellants and the undersigned regarding the basis of their claim and the evidence associated with the record.  Specifically, additional details were elicited with respect to the appellants' allegation that the Veteran suffered additional disability as a result of his treatment at the Lexington, Kentucky, VAMC in April 2006, and their reasons for believing that the treatment was careless or negligent; which are the issues upon which this case turns.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the appellants' hearing testimony, the Board determined that additional development was necessary in terms of obtaining an opinion from an outside medical expert.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellants in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellants at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, they will not be prejudiced as a result of the Board proceeding to the merits of their claim.

II.  Analysis

Title 38 U.S.C.A. § 1151 provides, in pertinent part, that a Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013).

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b) (2013).  VA considers each involved body part or system separately.  Id.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1) (2013).  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability, does not establish cause.  Id.

Hospital care, medical or surgical treatment, or examination cannot cause the continuation or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2013).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2013).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2013).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1) (2013).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(1) (2013).  Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b), as in emergency situations.  Id.

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2013).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the appellants contend that the Veteran was admitted to the Lexington VAMC on April 27, 2006 for evaluation of chest and jaw pain, with swelling in his hands, legs, and feet.  They maintain that he was very capable of using the bathroom, with assistance, at the time of his admission.  According to the appellants, while at home, the Veteran used a urinal that he kept near his wheelchair, walker, or lift chair, and then asked family members to empty it for him.  At night, their mother (the Veteran's wife) would help the Veteran manage his urine output with an external (Texas) catheter-which he reportedly "almost always" took off-or adult diapers.

The Veteran's daughter contends that, on the day of the Veteran's admission to the VAMC, the Veteran, with assistance, successfully used the bathroom to urinate on at least three occasions while waiting to be seen, and that he successfully used a urinal as well.  She maintains that she and her mother notified VA staff of the fact that the Veteran was able to urinate on his own, with help standing, and specifically asked on multiple occasions that he not be internally catheterized; in part, because he was afraid of catheterization due to a negative experience in the past.  The daughter states that, after staying with the Veteran for quite some time, and being assured of his proper care (i.e., that only a Texas catheter would be used), she and her mother went home for the evening.

The Veteran's son contends that he visited the Veteran the next morning, around 7:00 a.m.; found the Veteran's genitals and bottom bed sheet bloody; and was told by a nurse that an internal (urethral or indwelling) catheter had been placed and the Veteran had pulled ("ripped") it out during the night.  The son states that the Veteran related that he was in a lot of pain, could not urinate, and wanted to use the restroom; that he helped the Veteran to the restroom; that he saw blood dripping from the Veteran's penis; that the Veteran voided a very small amount of what appeared to be all blood; and that a male nurse helped return him to bed.

The Veteran's daughter reports that she and her mother then came to the VAMC, saw dried blood on the floor, with the Veteran "stuck to the sheets."  She maintains that she and her mother stayed at the VAMC most of the day; went home to change; got a call from a VA physician indicating that the Veteran had not been urinating, and that a suprapubic catheter needed to be placed urgently in order to avoid a rupture of the bladder; and that her mother consented.  The Veteran's daughter further maintains that, when she and her mother returned to the VAMC, the physician told them that "this should have never happened."  She says that, once the suprapubic catheter was placed, the Veteran needed 24-hour skilled medical care.  As a result, he had to be admitted to a nursing home, where he resided until his death in January 2009.

In essence, the appellants argue that the VAMC staff should have never attempted to place a urethral catheter, as the Veteran was able to urinate with assistance, and they had been instructed not to do so; that the staff did so only for their own convenience, so they would not have to provide him assistance, without the family's oral or written consent; that, knowing his mental state, they failed to apply proper restraints to prevent him from interfering with the catheter; that they failed to check in on him frequently enough to ensure his well-being; and, as a result of trauma arising from the catheter placement, he suffered bleeding, inflammation, and blockage of the urethra, which then required placement of the suprapubic catheter, with associated residuals such as chronic infections, pain, and loss of sexual function.

The medical evidence shows that, prior to admission, the Veteran had a history of, among other things, Parkinson's disease and benign prostatic hypertrophy (BPH) with urinary incontinence, without obstruction.  At part of his treatment, he had been issued large bed underpads, large adult diapers, a Texas catheter, and a urinary drainage bag, and given Finasteride for his prostate.

On April 27, 2006, at the age of 81, the Veteran was admitted to the Lexington VAMC with complaints of recent chest pain, radiating to the jaw, with associated diaphoresis, shortness of breath, facial flushing, labile blood pressure readings, lower extremity edema, and numbness in the hands and feet.  It was also noted that he was having problems with walking, increased hallucinations, agitation, aggression, confusion, and increased daytime somnolence.

After myocardial infarction was ruled out by the VAMC's Medicine Service, the Veteran was transferred to the Neurology Service for management of Parkinson's disease and adjustment of medications.  On mental status examination, he was oriented to person only.  He thought he was in his own house, and that it was the 1980s.  Tests performed on April 28, 2006 revealed brain atrophy, cardiomegaly, and moderate fecal retention.  X-rays of the chest were negative for acute process, and there was no evidence of bowel obstruction.

A progress note dated April 28, 2006, around 2:30 a.m., reflects that the Veteran was incontinent with "attends" on.  Around 9:00 a.m., it was noted that he was wearing "attends" and would "not keep CUD on."

A progress note dated April 28, 2006, around 6:30 p.m., reflects that VA staff had unsuccessfully attempted to place a Foley catheter the evening before, with return of blood and clots, and that, following that attempt, the Veteran had had blood per the urethra.  It was noted that the Veteran was not a good historian, but that his wife had stated the "he urinated fair" and reported a history having difficulty having a catheter placed on one occasion.

In a subsequent progress note dated April 28, 2006, around 7 p.m., it was noted that the Veteran voiced that he could not void, and he was found to have over 714 milliliters in his bladder.  According to the note, urology attempted to place a Foley catheter, unsuccessfully.  There was poor visualization due to blood clots.  Multiple attempts were made to identify the true lumen at the bulbous urethra without success, and attempts to pass a wire were unsuccessful.  VA staff then called the Veteran's wife and obtained verbal consent for placement of a suprapubic catheter.

On April 29, 2006, it was noted that the Veteran had been placed in restraints because of his confusion and inability to follow instructions, and because he pulled on tubes and dressings when his family was not present; and that he had an advanced Parkinsonism/dementia complex such that he could no longer receive appropriate care at home.  The diagnostic assessments included "urethral false passage wit[h] hematuria[,] now with SP tube."  On April 30, it was noted that a bandage on the Veteran's penis was changed at 9 a.m., with dime-size bleeding noted every few seconds.  At 3 p.m. that day, it was noted that the bandage on his penis was changed with a moderate amount of blood on the bandage.

Other progress notes from April 30, 2006 reflect a notation to the effect that an attempt at placement of a Foley catheter on April 28, 2006 had been unsuccessful "due to blind urethral pouch or similar," that it produced hematuria, and that placement of a suprapubic catheter was required.  It was noted that the Veteran had passed clots through his urethra and suprapubic catheter, and had had bright red bleeding in the area of his urethral meatus.  The diagnostic assessment included recent urethral trauma and high risk of recurrent UTI (with ampicillin to be continued for another 72 hours).  On May 3, 2006, at his family's request, he was transferred to the Kentucky Veterans Center for long-term placement.

The Veteran was readmitted to the VAMC on May 13, 2006 for treatment of urinary retention.  A procedure was performed to relieve his symptoms, and he was discharged on May 15, 2006.  During the course of treatment, it was noted that a suprapubic catheter had been placed on April 28, 2006, while he was an inpatient, "due to [F]oley trauma to [the] urethra and having multiple false passages."  It was noted that urology had been unable to place a Foley, so a suprapubic catheter had been placed.  Other progress notes make reference to the fact that the suprapubic catheter had been placed "due to traumatic [F]oley insertion" and "for BPH with blockage."

The Veteran was scheduled for cystoscopy and possible urethral catheter placement on May 23, 2006.  The evidence shows that the Veteran presented for the procedure, as scheduled.  However, the treating urologist was unable to contact the Veteran's wife or daughter for verbal consent.  As a result, the cystoscopy was not performed and the Veteran was returned to the Veterans Center.  His wife and daughter arrived at the VAMC later and indicated that they understood the situation and were okay with suprapubic tube management of the bladder.  The treating physician noted that, given the Veteran's current status, he might be best served with the suprapubic tube.

In July 2008, a VA urologist opined that the Veteran suffered additional disability as a result of his care at the Lexington VAMC in April 2006, in that he became catheter-dependent, relying on a suprapubic tube to provide adequate bladder drainage, and that had resulted in him wearing a drainage bag and some chronic, recurring bladder infections.  The urologist further opined that the additional disability was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of VA.  The urologist observed that the suprapubic catheter was placed after a failed attempt to place a catheter, and that verbal consent for placement of the suprapubic catheter was obtained from the Veteran's wife.  Significantly, however, the urologist did not address the appellants' contentions to the effect that an initial attempt to insert a catheter during the Veteran's first night at the VAMC caused an injury to the Veteran's urethra, resulting in bleeding, inflammation, and total blockage of urethra; which then gave rise to subsequent, unsuccessful efforts to drain the bladder and, ultimately, insertion of a suprapubic tube.

In January 2010, another VA physician opined that he was not able to identify any evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of VA with respect to VA's placement of the suprapubic catheter.  However, as with the July 2008 VA physician, the physician did not address the appellants' contentions to the effect that an initial attempt to insert a catheter during the Veteran's first night at the VAMC caused an injury to the Veteran's urethra.

Because the July 2008 and January 2010 opinions did not address all aspects of the appellants' claim, the Board, in March 2014, sought and obtained an opinion from an outside medical expert (the Chief of the Division of Urology, Department of Surgery, at East Carolina University).

With respect to the matter of consent as it pertained to the placement of a urethral (Foley) catheter, the outside expert opined that the Veteran or his family gave written consent to treatment at the VAMC and, in so doing, gave implicit permission for whatever treatment was deemed necessary for the patient's well being.  The expert stated, in pertinent part:

In this particular case, the patient was apparently incapacitated due to his multiple medical conditions, including his advanced Parkinson's disease and suffered from urinary retention.  The fact that he had been voiding some does not preclude the possibility that he was having "overflow voiding" and not emptying his bladder as evidence[d] by the elevated number (>700 cc's) on bladder scan.  The fact that the family did request no catheter be inserted is problematic for the VA staff.  So while I do not feel that overall consent would need to be obtained prior to a routine catheter placement, it was essentially "bad form" that the family was not contacted prior to the initial attempt.  "Bad [f]orm" but not negligence.

With respect to the matter of additional disability, the outside expert concluded, in effect, that the Veteran likely suffered additional disability as a result of his treatment at the VAMC.  The expert stated, in pertinent part:

In my opinion the patient most likely had a urethral stricture PRIOR to the initial placement of the foley catheter (as theorized by the fact the patient had previous difficulty w[ith] foley catheter placement) thus making the initial foley placement problematic.  The subsequent attempt at initial catheter placement more likely than not, further worsened the urethral stricture, as with any traumatic catheter placement, stricture disease is most likely to worsen.  After the initial unsuccessful attempt of the catheter placement, most likely the false passage created worsened the obstruction, leading to a further increase in urinary retention which subsequently led to the need for the supra pubic tube placement.

The expert opined, however, the additional disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The expert stated, in pertinent part:

The patient had an initial unsuccessful attempt at foley catheter placement most likely due to a previous urethral abnormality (as evidenced by apparent difficulty in placing a foley catheter previously).  Given the fact that he was on Lovenox as [deep vein thrombosis] prevention in the setting of an unsuccessful catheter placement, it would only make sense that he would have blood in the urethra afterwards.  A very common occurrence.  There is no indication that the blood itself led to the retention and subsequent need for the SPT placement.  This occurred merely because the patient was unable to void either innately or from, or in addition to, the urethral trauma and there is nothing to suggest he was in clot retention.

I don't see any evidence that the catheter was successfully placed so there is no way that the patient could have pulled the catheter out.

Finally, with respect to the matter of whether the Veteran's additional disability was the result of event not reasonably foreseeable, the expert opined that it was not.  Rather, it was an ordinary risk of treatment.

Following a thorough review of the evidence, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence is against the appellants' claim.  As noted above, the evidence shows that the Veteran suffered additional disability as a result of his treatment at the Lexington, Kentucky, VAMC in April 2006.  However, the competent and probative evidence reflects that the additional disability was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or the result of an event that was not reasonably foreseeable.

Unlike the VA examiners in July 2008 and January 2010, the outside medical expert in March 2014 fully addressed the appellants' contentions to the effect that an initial attempt to insert a catheter during the Veteran's first night at the VAMC caused an injury to the Veteran's urethra.  Following review of the relevant data, and the lay statements submitted in support of the claim, the expert opined that the additional disability was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or the result of an event that was not reasonably foreseeable.  Inasmuch as the conclusions contained in the expert's report are consistent with the evidence, and supported by a complete rationale that relies on and cites to the records reviewed, the Board finds the opinion highly probative.  See, e.g., Stefl, Green, Buchanan, Dalton, and Nieves-Rodriguez, supra.  Moreover, on the current record, it is uncontradicted by any other competent evidence.

The Board has considered the lay assertions advanced by the appellants (and, previously, by the Veteran and his widow).  The Board finds, however, there is nothing in the record to suggest that the Veteran, his widow, or the appellants possess (or possessed) the specialized training or knowledge necessary to render opinions with respect to the standard of care as recognized in the medical community, with respect to matters of urology, or outcomes that may properly be considered an ordinary risk of treatment.  As such, their statements are not competent for purposes of establishing negligence on the part of the Veteran's VA care providers, or that his additional disability can be attributed to events not reasonable foreseeable.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Accordingly, they cannot be given any weight.

Based on the foregoing, the Board finds that compensation pursuant to Title 38, United States Code, Section 1151, for residuals from the insertion of a suprapubic catheter, including infections and loss of use of a creative organ, performed at the Lexington, Kentucky VA Medical Center (VAMC) in April 2006, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellants' claim, the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for residuals from the insertion of a suprapubic catheter, including infections and loss of use of a creative organ, performed at the Lexington, Kentucky, VAMC in April 2006, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


